Citation Nr: 1640947	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  10-08 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to April 1980.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In October 2012, the Board remanded the Veteran's appeal to reopen his claims with instruction to provide notice on the requirements for new and material evidence.  Proper notice was issued later that month.  In October 2014, the Board then reopened the Veteran's claims and remanded them with instruction to provide him with VA examinations.  The Veteran failed to report for his scheduled examinations.  In September 2015, the Board found that the Veteran had good cause and remanded for rescheduled examinations.  The Veteran was examined in December 2015.  The Board is therefore satisfied that the instructions in its remands of October 2012, October 2014, and September 2015 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A back disability is not related to service and did not manifest within one year of separation from service.

2.  A bilateral knee disability is not related to service or a service-connected disability, is not related to a disability that pre-existed service, and did not manifest within one year of separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated May 2009.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant records from the Social Security Administration.  

The Veteran was provided a VA examination in December 2015.  The Board finds that this examination and its associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When determining service connection, a presumption of soundness ordinarily applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Only such conditions as are recorded in examination reports are to be considered as noted.  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153; Wagner, 370 F.3d at 1096.  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).   Furthermore, temporary or intermittent flare-ups of a pre-existing condition during service are not sufficient to be considered aggravation of the condition, unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Back Disability

The Veteran claims service connection for a back disability.

Service treatment records reflect that in January 1980 the Veteran reported back pain lasting two days and was diagnosed with a possible muscle strain.  In March 1980, he reported severe back pain occurring for three months.  X-rays revealed a slight scoliosis of the mid-thoracic spine to the left, otherwise no bony abnormality.  While no back disability was noted at his March 1980 separation examination, in the accompanying report of medical history he noted that he still suffered back pain.

In a May 1983 statement, the Veteran reported that he suffered severe pain in his back at times and had trouble lifting things.

The Veteran underwent a VA examination in June 1983.  He reported mid and low back pain.  The examiner noted mid-thoracic scoliosis.  There was no localized tenderness or paraspinal spasm.  He was diagnosed with mid and low back pain with mid-thoracic scoliosis present.

At a December 1983 hearing, the Veteran reported injuring his back in service by moving a vending machine.  Since then, he experienced pain in his mid and low back.

In an April 1984 statement, the Veteran maintained that his back injury was incurred in service and developed into a current chronic disability.

When hospitalized in July 1984 for unrelated reasons, the Veteran reported chronic lower back pain.

VA treatment records include a March 2007 x-ray showing minimal degenerative changes in the lumbar vertebrae, as well as retained small metallic foreign bodies in the lateral view anterior to the coccyx.  A follow-up CT scan showed multiple foreign bodies consistent with shrapnel in the low pelvis.

The Veteran underwent an employability VA examination in February 2011.  The examiner did not review the claims file.  On physical examination, the examiner found no obvious or suspected spine limitations.  When asked to touch his toes, the Veteran flexed to 80 degrees with no apparent difficulty and arose with no difficulty.

The Veteran underwent a VA examination in December 2015.  He reported hurting his back in the military.  He stated that it was so long ago that he did not remember how it happened.  He was diagnosed with degenerative disc disease of the lumbar spine based on radiological findings.  The examiner opined that it was less likely than not that the Veteran's current degenerative disc disease was related to service.  This opinion was based on the rationale that while he complained of back pain in service, there were no objective indications of an injury or disability at that time.  He did not have any subsequent reports of back pain or treatment until 2011.

The Board finds that the evidence weighs against a finding that a back disability is related to service or manifested within one year of separation from service.  The VA examiner's opinion is highly probative.  The report explained that the muscle strain exhibited in service was unlikely to manifest as degenerative disc disease decades later.  The examiner further explained that the Veteran's medical history in the interim reflected comorbid factors which can facilitate back conditions, including polysubstance abuse and use.  The Board finds the examiner's opinion more probative than the Veteran's statements because it is supported by medical expertise and because it is consistent with the Veteran's treatment records, which despite the presence of x-ray evidence of arthritis do not reflect treatment for any back disability at all.  Furthermore, the Board notes that the examiner did not even need to address the possibility that instead of being related to an in-service strain without contemporary objective findings, the Veteran's current back pain could be related to the shrapnel in his back revealed by the x-ray.  There is no indication in the record that such shrapnel is related to service.  For these reasons, the Board finds that the evidence weighs against a finding that a back disability is related to service or manifested within one year of separation from service.  Service connection is therefore denied.

Bilateral Knee Disability

The Veteran claims service connection for a bilateral knee disability.

Service treatment records reflect that in his November 1978 induction examination, the Veteran reported a trick left knee, but full range of motion was found on physical examination.  In January 1979, he reported pain in his left knee off and on for seven years.  He was given a rule-out diagnosis of Osgood-Schlatter disease.  April 1979 x-rays were normal.  In May 1979, he reported a history of pain and "giving out" of both knees for five months, specifically stating that it started right before he came into the army.  He was diagnosed with chronic inflammation of joints in both knees.  In October 1979, he reported right knee pain, present for 7-8 years.  He reported knee pain again in November 1979.  While no knee disability was noted at his March 1980 separation examination, in the accompanying report of medical history he noted that he had experienced knee pain.

In a May 1983 statement, the Veteran reported that his knees swelled and locked.

The Veteran underwent a VA examination in June 1983.  He reported bilateral knee pain with occasional swelling but never any locking or weakness.  Gait was normal, as was the size, contour, and muscular development.  On examination there was no swelling, tenderness, or deformity.  Range of motion was full.  He exhibited bilateral grating in the subpatellar areas.  He was diagnosed with bilateral knee pain, possibly secondary to chondromalacia.

At a December 1983 hearing, the Veteran reported that he had a trick knee prior to entry into service.  He further reported that it got worse while in service, specifically because he began to experience swelling, which he never had done before.  He stated that pain occurred more often than it did prior to service.

In an April 1984 statement, the Veteran maintained that his knees had been aggravated by service.

The Veteran underwent an employability VA examination in February 2011.  The examiner did not review the claims file.  On physical examination, the examiner found no obvious or suspected joint limitation.  Knees flexed painlessly to 120 degrees bilaterally.

VA treatment records reflect that in March 2011 the Veteran reported left knee pain and swelling once per week.  He was referred for x-rays which revealed a normal left knee and mild degenerative changes in the medial compartment of the right tibiofemoral joint.  In April 2011 he reported knee pain for the last 30 years to his physical therapist.  He requested new knee braces.  He reported bilateral knee pain again in June 2011.

VA treatment records include a March 2015 left knee x-ray revealing osteoarthritis and nonstandard positioning.

VA treatment records reflect that in March, April, and May of 2015 the Veteran reported knee pain, primarily in the left knee.  His physician noted osteoarthritis and referred him for an orthopedic consultation.

The Veteran underwent a VA examination in December 2015.  He reported first noticing knee pain while in the military.  He reported stiffness and swelling, left knee worse than right.  He was diagnosed with bilateral osteoarthritis based on radiological findings.  The examiner opined that it was less likely than not that the Veteran's osteoarthritis was related to service or that his pre-existing knee condition was aggravated by service.  This opinion was based on the rationale that the Veteran did not have an injury or trauma to his knees in service.  There were no objective clinical findings in service.  The examiner noted that the Veteran was given an in-service rule out diagnosis of Osgood-Schlatter disease, which he does not currently have.  In a March 2016 clarification, the examiner further opined that the Veteran's osteoarthritis was less likely than not related to his service-connected eczema of the lower extremities.  This opinion was based on the rationale that eczema and arthritis are disabilities that have no clinical relationship because they affect two separate body systems.

The Board finds that the evidence weighs against a finding that a bilateral knee disability is related to service or a service-connected disability, is related to a disability that pre-existed service, or manifested within one year of separation from service.  

As an initial matter, the Board finds that the presumption of soundness applies to the Veteran's claim under 38 C.F.R. § 3.304(b).  While the Veteran reported a history of a trick knee at his November 1978 induction examination, a physical examination of the left knee at that time specified there was full range of motion; and the examiner did not note any defect, infirmity, or disorder of the knees on the induction examination.  Indeed, the Veteran was deemed qualified for enlistment.  These records reveal that the Veteran's history of preservice existence of a condition was considered in conjunction with medical principles. 38 C.F.R. § 3.304(b)(1).  Therefore, as no disability of the knees was noted upon induction into service, the Veteran is presumed sound upon entry into active duty service.  And the record does not otherwise contain evidence of clear and unmistakable evidence to rebut the presumption of soundness.  While STRs include clinical records in January and October of 1979 documenting that the Veteran complained of knee pain off and on for the prior seven or eight years, such complaint does not arise to the level of clear and unmistakable evidence of a preexisting disability.  In this regard, pain, in and of itself, is not a disability for which benefits may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Indeed, STRs reveal that inquiry was made into the nature of the Veteran's knee pain complaints, as Osgood-Schlatter disease of the left knee was apparently ruled-out in conjunction with a normal X-ray in April 1979.  In view of the Veteran's sound condition of the  knees upon entry into active duty service, service connection by way of service aggravation is not warranted under the circumstances of this case. 

In regard to direct service connection, the evidence does not establish a relationship between the Veteran's current disability and the symptoms experienced in service.  The VA examiner's opinion is highly probative.  The report explained that there was no trauma and no objective clinical findings in service, and his in-service rule-out diagnosis does not apply to his current disability.  There was then a decades-long interim between service and symptoms or treatment of his current disability.  The examiner further explained that the Veteran's medical history in the interim reflected comorbid factors which can facilitate knee conditions, including polysubstance abuse and use.  Furthermore, the examiner adequately explained that there is no medical mechanism by which the Veteran's service-connected eczema could cause or aggravate his osteoarthritis.  There is no competent or credible lay or medical evidence contrary to this probative medical opinion.  For these reasons, the Board finds that the evidence weighs against a finding that a bilateral knee disability is related to service or a service-connected disability, is related to a disability that pre-existed service, or manifested within one year of separation from service.  Service connection is therefore denied.


ORDER

Service connection for a back disability is denied.

Service connection for a bilateral knee disability is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


